


109 HRES 944 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 944
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Poe (for himself,
			 Mr. Costa,
			 Ms. Harris,
			 Mr. Moore of Kansas,
			 Mr. Ortiz,
			 Mr. Holden, and
			 Ms. Hart) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Domestic Violence Awareness Month and expressing the sense of the House of
		  Representatives that Congress should raise awareness of domestic violence in
		  the United States and its devastating effects on families and
		  communities.
	
	
		Whereas October 2006 is to be recognized as National
			 Domestic Violence Awareness Month, a month for activities furthering the
			 awareness of domestic violence;
		Whereas one in four women will fall victim to domestic
			 violence in her life;
		Whereas women ages 16 to 24 experience the highest rates,
			 per capita, of intimate partner violence;
		Whereas 70 percent of teenage girls and college women who
			 are raped are raped during the course of a date;
		Whereas 13 percent of teenage girls who have been in a
			 relationship report being hit or hurt by their partners;
		Whereas one in four teenage girls has been in a
			 relationship in which she was pressured into performing sexual acts by her
			 partner;
		Whereas one study found that 25 percent of girls in 8th or
			 9th grade have been victims of non-sexual violence and eight percent have been
			 victims of sexual violence;
		Whereas there is a need for middle schools, secondary
			 schools, and post-secondary schools to educate students about the issues of
			 domestic violence, sexual assault, dating violence, and stalking;
		Whereas 30 to 50 percent of dating relationships exhibit
			 the same kind of escalating violence as marital relationships;
		Whereas the costs of intimate partner violence annually
			 exceeds $5.8 billion, including $4.1 billion in direct medical and mental
			 health care services for victims of domestic violence;
		Whereas domestic violence has been estimated to cost
			 employers anywhere from $3 to 13 billion per year in the United States due to
			 loss of productivity, workdays missed, and the cost of increased health care
			 due to domestic violence-related injuries;
		Whereas landlords frequently deny housing to victims of
			 domestic violence who have protection orders or evict victims of domestic
			 violence for seeking help, such as by calling 911, after a domestic violence
			 incident or who have other indications that they are domestic violence
			 victims;
		Whereas 92 percent of homeless women experience severe
			 physical or sexual abuse at some point in their lifetimes;
		Whereas one study indicates that nearly 46 percent of
			 homeless women reported staying in an abusive relationship because they had
			 nowhere else to go;
		Whereas 40 to 60 percent of men who abuse women also abuse
			 children;
		Whereas men who witness domestic violence as children are
			 twice as likely to abuse their own partners;
		Whereas children who witness domestic violence are more
			 likely to attempt suicide, abuse drugs and alcohol, run away from home, and
			 engage in teenage prostitution;
		Whereas the media is increasingly reporting stories of men
			 involved in domestic violence cases who kill their spouses and often their
			 children before committing suicide;
		Whereas, according to one study, during court ordered
			 visitation, five percent of abusive fathers threaten to kill their spouses, 34
			 percent of abusive fathers threaten to kidnap their children, and 25 percent of
			 abusive fathers threaten to physically hurt their children;
		Whereas homicide is the third leading cause of death for
			 Native American women and 75 percent of Native American women who are killed
			 are killed by a family member or an acquaintance;
		Whereas there is a need to increase public awareness and
			 understanding of domestic violence and the needs of battered women, men, and
			 children;
		Whereas there is a need to increase funding for programs
			 carried out under the Violence Against Women Act of 1994 (Public Law 103–322;
			 108 Stat. 1902 et seq.) aimed at intervening and preventing domestic violence
			 in the United States; and
		Whereas individuals and organizations that are dedicated
			 to preventing and ending domestic violence should be recognized: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Domestic Violence Awareness Month; and
			(2)expresses the
			 sense of the House of Representatives that Congress should continue to raise
			 awareness of domestic violence in the United States and its devastating effects
			 on families and communities.
			
